Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Lynn O’Sullivan on 30 June 2021.

The application has been amended as follows: 

IN THE SPECIFICATION:
Paragraph [0033] has been amended to read as follows:

[0033] Fig. 2A is a partial exploded view of the storage device 600 according to one embodiment of present disclosure.  Fig. 2B is a schematic view of the first partition member viewed in a direction D1 in Fig. 2A.  As shown in Fig. 2A and Fig. 2B, the storage device 600 includes a chassis 610.  The chassis 610 includes a top plate 611, a bottom plate 612, a first partition member 620 and a second partition member 630.  The top plate 611 and the bottom plate 612 are opposite to each other.  The first partition member 620 and the second partition member 630 respectively are interposed between the top plate 611 and the bottom plate 612 so that a receiving recess 640 is formed between the first partition member 620 and the second partition member 630.  The first partition member 620 and the second partition member 630, for example respectively are plates or racks etc.  The first partition member 620 is formed with at least one (e.g., two) sliding slots 621.  Each of the sliding slots 621 includes an elongated groove 622 and a detaching opening 623.  The detaching opening 623 is arranged at one end of the elongated groove 622, and the detaching opening 623 is connected to the elongated groove 622 and the receiving recess 640, and the detaching opening 623 is located between the elongated groove 622 and a recess outlet 641 of the receiving recess 640.  Furthermore, a width W1 of the detaching opening 623 is greater than a width W2 of the elongated groove 622, and the width W1 of the detaching opening 623 is not less than the maximum width W3 of the hanging portion 500 and the maximum width W4 of the stopping block 300.  The second partition member 630 includes a bearing rib 631 that extends toward the first partition member 620.

Drawings
The drawings were received on 22 June 2021.  These drawings are accepted.

Reasons for Allowance
Claims 1-10 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-6, the prior art of record does not teach nor suggest a “holding bracket, comprising: a frame body comprising a strip-shaped plate having a breach, and a plurality of side portions respectively connected to a plurality of sides of the strip-shaped plate and extending towards a same direction such that a holding space that is connected to the breach is formed by the strip-shaped plate and the side portions mutually for holding a loaded object; an elastic rib connected to the strip-shaped plate with one end thereof, and the other end of the elastic rib comprising a free end portion extending into the breach; a stopping block protrusively formed on one surface of the elastic rib facing away from the holding space, and located at the free end portion; and a cover plate pivotally connected to one end of the frame body” (emphasis added).
With respect to claims 7-10, the prior art of record does not teach nor suggest a “storage device, comprising: a chassis comprising a first partition member, a second partition member and a receiving recess formed between the second partition member and the first partition member, the first partition member that is formed with a sliding slot having an elongated groove and a detaching opening, the detaching opening that is connected to the elongated groove and the receiving recess, wherein a width of the detaching opening is greater than a width of the elongated groove; and a holding bracket, comprising: a frame body located within the receiving recess, and formed with a holding space; a hanging portion fixedly connected to the frame body, and slidably disposed within the sliding slot; an elastic rib connected to the frame body with one end thereof, and the other end of the elastic rib comprising a free end portion; and a stopping block protrusively formed on the free end portion, and slidably disposed within the sliding slot, wherein when the stopping block is moved to the detaching opening to be blocked by an inner side of the detaching opening, the holding bracket is restricted within the receiving recess, when the elastic rib is bent to move the stopping block away from the detaching opening, the holding bracket is separable from the receiving recess” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688